Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-401

IN RE CARL L. EPSTEIN
                                                    2018 DDN 46
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 411588

BEFORE: Fisher and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                             (FILED –June 21, 2018)

       On consideration of the certified order of the Indiana Supreme Court
suspending respondent from the practice of law in that jurisdiction for a period of
90 days with reinstatement contingent on showing fitness, this court’s April 27,
2018, order suspending respondent and directing him to show cause why reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel
regarding reciprocal discipline; and it appearing that respondent failed to file a
response to this court’s order to show cause or his D.C. Bar R. XI, §14 (g)
affidavit, it is

       ORDERED that Carl L. Epstein is hereby suspended from the practice of
law in the District of Columbia for a period of 90 days with a fitness requirement.
See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.


                                PER CURIAM